Citation Nr: 1750302	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity vasculitis.

2.  Entitlement to service connection for bilateral hand vasculitis.

3.  Entitlement to service connection for nausea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1996 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The jurisdiction of this case subsequently transferred to the RO in St. Petersburg, Florida. 

This case was remanded by the Board in February 2016 for additional development and has now returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran has bilateral lower extremity vasculitis which is related to service.

2.  The preponderance of the evidence does not show that the Veteran has bilateral hand vasculitis which is related to service. 

3.  The preponderance of the evidence does not show that the Veteran has nausea which is related to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for bilateral lower extremity vasculitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2017).

2.  The requirements to establish service connection for bilateral hand vasculitis have not been met.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2017).

3.  The requirements to establish service connection for nausea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on October 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, and VA treatment records.  The Board acknowledges the Veteran referenced a private treatment record that documented the Veteran's diagnosis of vasculitis.  The Board remanded this case in February 2016 in part so additional records could be obtained.  VA sent a letter to the Veteran in December 2016 requesting names of all places where the Veteran received treatment.  The Veteran did not respond to the letter with any additional names of private doctors.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA added additional VA treatment records to the claims file.  Neither the Veteran, nor her representative, has referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This case was remanded so that the Veteran could be offered VA examinations for her claimed vasculitis and nausea disabilities.  Examinations were scheduled, and she did not report for them and did not provide good cause for not doing so.  No communication from the Veteran was received to explain why she did not attend the examination, even after the April 2017 supplemental statement of the case (SSOC) documented the failure to report.  

When a claimant, without "good cause," fails to report for a scheduled examination or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).  VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board will decide these matters based on the evidence of record.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2014); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Bilateral Lower Extremity Vasculitis and Bilateral Hand Vasculitis 

The Veteran's STRs lack any record of complaints or treatment for vasculitis or its symptoms in service.  The evidence of record also includes the Veteran's more recent VA treatment records and private records.  The Board notes the Veteran's more recent records are silent for any diagnosis of vasculitis.  In a June 2011 statement, the Veteran reported she was diagnosed with vasculitis by a private doctor.  Nevertheless, there is no medical evidence in the record to support the Veteran's lay contention.  Even assuming that the Veteran is a reliable historian and accurately asserts that such a diagnosis was provided, because it is not of record, the Board cannot assess its probative value.  

The Veteran in this case is not competent to self-diagnose vasculitis.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues; however, providing a medical diagnosis of vasculitis falls outside the realm of common knowledge of the Veteran in this case.  See Jandreau, 492 F.3d at 1377 n.4.  Diagnosing vasculitis requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, her lay assertions are not competent evidence.  

Therefore, as the competent evidence of record is silent as to any diagnosis of bilateral lower extremity vasculitis or bilateral hand vasculitis, the Board finds the Veteran has not had vasculitis disabilities during the appeal period and service connection is not warranted.  Brammer, 3 Vet. App. at 225.

Nausea

The Veteran is competent to report that she has nausea.  At her April 2013 VA examination for her service-connected lower extremity peripheral neuropathy, the Veteran stated that the medication she took for her neuropathy made her nauseous.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, they only evidence addressing whether the Veteran's nausea is caused or aggravated by a service-connected disability is her conclusory statement.  In the absence of any medical evidence, her own conclusory or generalized lay statements that a service-connected disability caused or aggravated a current disability are insufficient to establish a nexus in this case.  See Waters v. Shinseki, 601 F.3d 1274 (2010). 

There is no competent evidence of record to show that the Veteran has a disability manifested by nausea that was caused or aggravated by her service-connected neuropathy.  Additionally, she has not alternatively argued that her nausea was otherwise directly related to service.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for nausea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral lower extremity vasculitis is denied.

Service connection for bilateral hand vasculitis is denied.

Service connection for nausea is denied.  



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


